                Case 3:18-cv-05215-JD Document 75 Filed 08/23/19 Page 1 of 6




1    Timothy W. Moppin (SBN 133363)
     Attorney at Law
2    2015 Junction Avenue
     El Cerrito, California 94530
3    Telephone: (510) 232-0442
     timmoppin@aol.com
4
5    Richard M. Nichols (SBN 166638)
     Attorney at Law
6    876 Arlene Way
     Novato, CA 94947
7    Telephone: (415) 314-0066

8    Attorneys for Plaintiff
     HOPE SOLO
9
     SEYFARTH SHAW LLP
10   Ellen E. McLaughlin (pro hac vice)
     emclaughlin@seyfarth.com
11   Cheryl A. Luce (pro hac vice)
     cluce@seyfarth.com
12   233 South Wacker Drive, Suite 8000
     Chicago, Illinois 60606-6448
13   Telephone:     (312) 460-5000
     Facsimile:     (312) 460-7000
14
     SEYFARTH SHAW LLP
15   Chantelle C. Egan (SBN 257937)
     cegan@seyfarth.com
16   560 Mission Street, Ste. 3100
17   San Francisco, CA 94105
     Telephone:    (415) 397-2823
18   Facsimile:    (415) 397-8549

19   Attorneys for Defendant
     UNITED STATES SOCCER FEDERATION
20
21                              UNITED STATES DISTRICT COURT

22                             NORTHERN DISTRICT OF CALIFORNIA

23   HOPE SOLO                        )
                                      ) Case Number: C 3:18-cv-05215
24        Plaintiff,                  )
                                      ) JOINT DISCOVERY PLAN AND
25
          vs.                         ) [PROPOSED] ORDER
26                                    )
     UNITED STATES SOCCER FEDERATION, )
27                                    )
          Defendant.                  )
28
                                          Page 1 of 6
               Case 3:18-cv-05215-JD Document 75 Filed 08/23/19 Page 2 of 6




1           On August 15, 2019, the Court ordered the parties to the above-entitled action to jointly
2    submit a Joint Discovery Plan, inclusive of identification of a mediator and mediation date.
3
4    1. Disclosures

5           The parties agree to exchange initial disclosures, pursuant to the Federal Rules of Civil

6    Procedure, no later than September 6, 2019.

7
8    2. ADR Completion

9           The parties have agreed to private mediation before Mediator Cathy Yanni on

10   September 18, 2019.

11
12   3. Discovery

13          In the event mediation is unsuccessful, the parties agree to commence discovery

14   immediately thereafter and agree that discovery will not take place until mediation is

15   completed. The parties propose that fact and expert discovery close on January 17, 2020,

16   which will enable the greatest amount of discovery coordination, to the extent feasible, with

17   the Morgan et al. v. United States Soccer Federation, Case No. 2:19-cv-01717-RGK-AGR,

18   currently pending in the Central District of California (the “Morgan Case”).

19          As reflected in the parties’ prior Joint Case Management Statement (Dkt. No. 42), the

20   parties propose a limitation of 40 requests for admissions per party and leave of court will be

21   required to exceed that limitation. All other limitations imposed by the Federal Rules apply.

22          Counsel for the parties anticipate that the depositions of the Plaintiff Solo and one or

23   more duly authorized representatives of Defendant United States Soccer Federation (“USSF”)
     will be taken in this matter. Both parties reserve the right to supplement and amend these
24
     anticipated depositions based on review of the initial disclosures and any discovery exchanged
25
     thereafter. To the extent any of the deponents for this matter will also be deposed in the
26
     Morgan matter, the parties agree to use reasonable efforts and good faith to coordinate
27
     scheduling with the Morgan Plaintiffs’ counsel so that deponents are deposed only once.
28
                                                 Page 2 of 6
                Case 3:18-cv-05215-JD Document 75 Filed 08/23/19 Page 3 of 6




1           The parties agree that expert disclosures will be made on or before December 22, 2019,
2    with rebuttal experts disclosed on or before January 6, 2020. Reports will be disclosed
3    concurrently with any expert’s designation. If a reply expert report is prepared, the parties
4    agree that it must be disclosed at least three days in advance of the expert’s deposition. Expert

5    depositions will be taken on or before January 17, 2020.

6
7    4. Dispositive Motions and Trial

8           The parties agree that any dispositive motion be filed no later than January 31, 2020.

9    The parties further agree that assuming availability of the Court, the trial will commence on

10   March 23, 2020. The parties anticipate the jury trial will last 5 court days.

11
12   5. Pretrial Motions

13          All pretrial motions shall be heard on or before February 28, 2020 or in accordance

14   with the Court’s Standing Order.

15
16   6. Joint Pretrial Conference Statement and Submission of Exhibits

17          Counsel for the parties are to meet and confer and prepare a joint final pretrial

18   conference statement and proposed order at least 21 days before the pretrial conference or in

19   accordance with the Court’s Standing Order. Counsel will also coordinate submission of trial

20   exhibits and other material at least 21 days before the trial setting or in accordance with the

21   Court’s Standing Order

22
23   7. Filing Joint Pretrial Conference Statement
            The joint pretrial conference statement and proposed order shall be filed at least 14
24
     days before the pretrial conference or in accordance with the Court’s Standing Order.
25
26
     8. Lodging Exhibits
27
            All exhibits and other trial material, including copies of all exhibits to be offered and
28
                                                 Page 3 of 6
                 Case 3:18-cv-05215-JD Document 75 Filed 08/23/19 Page 4 of 6




1    all schedules, summaries, diagrams and charts to de used at trial other than for impeachment or
2    rebuttal, shall be lodged at least 3 days before trial or in accordance with the Court’s Standing
3    Order. Each proposed exhibit must be pre-marked for identification. Upon request, a party
4    must make the original or the underlying documents of any exhibit available for inspection and

5    copying.

6
7    9. Jury Instructions, Voir Dire, and Verdict Forms

8           Jury instructions, voir dire questions, and forms of verdict are to be served and filed at

9    least 7 days before the trial setting or in accordance with the Court’s Standing Order.

10
11   10. Statements Designating Discovery To Be Offered at Trial

12          Statements designating excerpts from depositions (specifying the witness and page and

13   line references), from interrogatory answers and from responses to request for admission to be

14   offered at trial other than for impeachment or rebuttal shall be served and filed at least 14 days

15   before the pretrial conference or in accordance with the Court’s Standing Order.

16
17   11. Objections to Proposed Testimony or Exhibits

18          Any party objecting to receipt into evidence of any proposed testimony or exhibit must

19   advise and confer with the opposing party with respect to resolving such objection no later than 7

20   days before the pretrial conference or in accordance with the Court’s Standing Order.

21
22   12. Trial

23          The parties suggest a trial date to occur on March 23, 2020, and to continue until
     completed. The parties anticipate that this will be a 5 day jury trial.
24
25
     ///
26
     ///
27
     ///
28
                                                  Page 4 of 6
               Case 3:18-cv-05215-JD Document 75 Filed 08/23/19 Page 5 of 6




1    DATED: August 23, 2019                          Respectfully submitted,
2
                                                     By:___ _/s/ Paul K. Stafford ______
3                                                         Paul K. Stafford
4
                                                           Attorney for Plaintiff
5                                                          HOPE SOLO

6
7    DATED: August 23, 2019                          SEYFARTH SHAW LLP

8
9                                                    By:_/s/ Chantelle C. Egan
                                                         Chantelle C. Egan
10                                                       Ellen E. McLaughlin (pro hac vice admission)
                                                         Cheryl A. Luce (pro hac vice admission)
11
                                                          Attorneys for Defendant
12                                                        UNITED STATES SOCCER
                                                          FEDERATION
13
14                    ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
15
            I, Chantelle C. Egan, attest that concurrence in the filing of this document has been
16
     obtained from the signatory Paul K. Stafford.
17
            Executed this 23rd day of August 2019 in San Francisco, California.
18
19
20                                                        By:___/s/ Chantelle C. Egan___________
                                                               Chantelle C, Egan
21
22
23
24
25
26
27
28
                                                Page 5 of 6
                   Case 3:18-cv-05215-JD Document 75 Filed 08/23/19 Page 6 of 6




1                                         [PROPOSED] ORDER
2
3    The above JOINT DISCOVERY PLAN is approved as the pretrial Scheduling Order for this
4    case and all parties shall comply with its provisions.

5
6    IT IS SO ORDERED.

7    Dated:

8
9                                               Honorable James Donato

10                                              UNITED STATES DISTRICT JUDGE

11
     58751478v.1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 Page 6 of 6

     58731973v.2
